Rules for Employee Investing Code of Ethics for Personal Investing Fidelity Funds Version Rules for Employee Investing These Rules for Employee Investing contain the Code of Ethics for Personal Investing, the Policy on Inside Information, and the Rules for Broker-Dealer Employees. The Fidelity Funds Version of the Code of Ethics for Personal Investing contains rules about owning and trading securities for personal benefit. This version applies to officers, directors, and employees of Fidelity companies that are involved in the management and operations of Fidelity’s funds, including investment advisors to the funds and the principal underwriter of the funds. Keep in mind that if you change jobs within Fidelity, a different version of the Code of Ethics may apply to you. The Policy on Inside Information, which applies to every Fidelity employee, contains rules on inside information and how to prevent its unauthorized use or dissemination. The Rules for Broker-Dealer Employees apply to employees who have a securities license or who are employed by or associated with one of Fidelity’s broker-dealers. Code of Ethics for Personal Investing 4 This version of the Code of Ethics includes additional rules, which apply to Fund-Advisory Employees as well as Traders, Research Analysts, and Portfolio Managers (see box, page 3). Rules for All Employees Subject to This Code of Ethics What’s Required Acknowledging that you understand the rules Complying with federal securities laws Reporting violations to the Ethics Office Disclosing securities accounts and holdings in covered securities Moving covered accounts to Fidelity Moving holdings in Fidelity funds to Fidelity Disclosing transactions of covered securities Disclosing gifts and transfers of ownership of covered securities Getting approval before engaging in private securities transactions Getting prior approval to serve as a director Clearing trades in advance (pre-clearance) What’s Prohibited Trading restricted securities Selling short Participating in an IPO Participating in an investment club Investing in a hedge fund Excessive trading Profiting from knowledge of fund transactions Influencing a fund to benefit yourself or others Attempting to defraud a client or fund Using a derivative to get around a rule Additional Rules for Fund-Advisory Employees What’s Required Surrendering 60-day gains (60-Day Rule) What’s Prohibited Buying securities of certain broker-dealers Trading after a research note Additional Rules for Traders, Research Analysts, and Portfolio Managers All rules listed above for Fund-Advisory Employees, plus the rules in this section What’s Required Notification of your ownership of securities in a research note Disclosing trading opportunities to the funds before personally trading What’s Prohibited Trading within seven days of a fund you manage Trust: it works for all of us — and so does good judgment The Rules for Employee Investing are fairly comprehensive. They cover most of the personal investing situations a Fidelity employee is likely to find. Yet it’s always possible you will encounter a situation that isn’t fully addressed by the rules. If that happens, you need to know what to do. The easiest way to make sure you are making the right decision is to follow these three principles: 1. Know the policy.
